Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, in the reply filed on 26 March 2021 is acknowledged.  The traversal is on the ground(s) that the cooling plate of Lee is not sealed so as to prevent fluid communication between the inside and the outside of the structure.  This is found persuasive and the requirement for restriction is withdrawn.

Claim Objections
Claims 11 and 12 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 8, 10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates (US 2,221,127).
Regarding claim 1, Bates discloses a machine tool, in which at least one structural component (14/15/16/17/18/19) is provided with a lining (the walls and cover are preferably made of a suitable heat-insulating material, such that the structural component is formed by the lining) designed to ensure thermal insulation of the component with respect to the external environment, and in which said component is sealed so as to prevent fluid communication between the inside and the outside of the structure of the component (the enclosure is assembled into a solid structure as seen in 
Regarding claim 3, Bates discloses that the lining is applied directly onto the outer surface of the component (as the lining is formed by the heat-insulating material used to form the walls and cover, the lining forms the outer surface of the component).
Regarding claim 5, Bates discloses that the means comprise at least one blower (35).
Regarding claim 6, Bates discloses that the means for providing a forced circulation of air inside the structure of the at least one component of the machine comprise at least one duct (as defined in claim 1 above).
Regarding claim 8, Bates discloses that the component is provided with two ducts (each side wall forms a duct with the hobbing machine).
Regarding claim 10, Bates discloses that it comprises heating means (34) for maintaining a predefined temperature inside the structure of the at least one component.
Regarding claim 13, Bates discloses a method for limiting local temperature variations in the structure of at least one component (14/15/16/17/18/19) of a machine tool comprising the steps of: providing a lining (the walls and cover are preferably made of a suitable heat-insulating material) around the at least one component of a machine tool; sealing said at least one component so that fluid communication between the inside and outside of the structure of the component is prevented (the enclosure is 
Regarding claim 14, Bates discloses comprising a step where the air which is circulated inside the component is heated (using heating element 34).
Regarding claim 15, Bates discloses according to which heating of the air is performed in order to keep the temperature inside the structure of the component constant (the air is kept constant within a range of less than ¾ of a degree, see page 3, lines 21-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bates.
Regarding claim 2, Bates discloses the invention substantially as claimed, except Bates does not disclose that the lining consists of at least one layer of polystyrene, expanded polyurethane, glass wool or rock wool.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used one of these materials for the purpose of providing an enclosure material having the desired heat-insulating properties, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)

Allowable Subject Matter
Claims 4, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        30 April 2021